FILE                                                                    THIS OPINION WAS FILED
                                                                                      FOR RECORD AT 8 A.M. ON
       IN CLERK’S OFFICE                                                                    JUNE 18, 2020
SUPREME COURT, STATE OF WASHINGTON
            JUNE 18, 2020
                                                                                        SUSAN L. CARLSON
                                                                                      SUPREME COURT CLERK




        IN THE SUPREME COURT OF THE STATE OF WASHINGTON


            CERTIFICATION FROM THE UNITED                     )
            STATES DISTRICT COURT FOR THE                     )
            WESTERN DISTRICT OF WASHINGTON                    )              No. 97630-9
                                                              )
                             IN                               )                En Banc
                                                              )
                                                              )
            W.H., as guardian for her minor daughter,         )          June 18, 2020
                                                                   Filed ____________________
            P.H.; W.H., individually; J.H., individually;     )
            B.M., as guardian for her minor daughter, S.A.;   )
            and B.M., individually,                           )
                                                              )
                                                              )
                             Plaintiffs,
                                                              )
                  v.                                          )
                                                              )
            OLYMPIA SCHOOL DISTRICT, a public                 )
            corporation; JENNIFER PRIDDY, individually;       )
            FREDERICK DAVID STANLEY, individually;            )
            BARBARA GREER, individually; WILLIAM V.           )
            LAHMANN,       individually; DOMINIC    G.        )
            CVITANICH, individually,                          )
                                                              )
                             Defendants.                      )
                                                              )

                 WIGGINS, J.P.T. ∗—The United States District Court for the Western District of

        Washington certified two questions to this court in connection with the meaning of the



        ∗
          Justice Charles Wiggins is serving as a justice pro tempore of the Supreme Court pursuant
        to Washington Constitution article IV, section 2(a).
W.H. et al. v. Olympia Sch. Dist. et al., No. 97630-9


Washington Law Against Discrimination (WLAD), chapter 49.60 RCW. First, the

district court asked, “May a school district be subject to strict liability for discrimination

by its employees in violation of the WLAD?” Order Granting Defs.’ Mot. To Certify

Issues to Wash. State Supreme Ct. & To Stay Proceedings, W.H. v. Olympia Sch.

Dist., No. C16-5273 BHS (Certification Order), at 8. Second, it asked, “If a school

district may be strictly liable for its employees’ discrimination under the WLAD, does

‘discrimination’ for the purposes of this cause of action encompass intentional sexual

misconduct[,] including physical abuse and assault?” Id. at 10.

       We answer yes to both questions. First, we hold that a school district may be

subject to strict liability for discrimination in places of public accommodation by its

employees in violation of the WLAD. Second, we hold that under the WLAD,

discrimination can encompass intentional sexual misconduct, including physical

abuse and assault.

                         FACTS AND PROCEDURAL HISTORY

       In August 2005, the Olympia School District (District) hired Gary Shafer as a

school bus driver. It is undisputed that Shafer, during his employment, abused

passengers on school buses, including P.H. and S.A., the minor plaintiffs in this case.

       In 2016, the plaintiffs sued the District in federal court, alongside several

codefendants. They claimed both state and federal causes of action. The defendants

moved for summary judgment in June 2017, which was granted in part and denied in

part. The court denied the defendants’ motion to modify. The United States Court of

Appeals for the Ninth Circuit affirmed in part, reversed in part, and remanded to district

court. W.H. v. Olympia Sch. Dist., 738 F. App’x 565, 567 (9th Cir. 2018).
                                              2
W.H. et al. v. Olympia Sch. Dist. et al., No. 97630-9


       At the end of January 2019, we decided Floeting v. Group Health Cooperative,

a case relevant today. 192 Wn.2d 848, 434 P.3d 39 (2019). In response to our

decision in that case, the plaintiffs successfully moved to amend their complaint to

include a claim under the WLAD. The amended complaint alleges that the minor

plaintiffs’ treatment constituted sex discrimination in a place of public accommodation.

       The defendants then moved to certify three questions regarding the WLAD

claim to this court. The court granted the motion over the plaintiffs’ objection, certifying

the above two questions to this court. Certification Order at 1, 8, 10.

       The federal court declined to certify the third proposed question, which asked,

“Where Floeting seeks to prevent gender-based discrimination in places of public

accommodation, does it apply here, where sexual abuse (as opposed to harassment)

is not based on gender, but on Shafer’s criminal depravity toward children of both

genders?” Defs.’ Mot. To Certify Issues to Wash. State Supreme Ct. & To Stay

Proceedings, at 11. The district court decided that the third question was not “ripe for

a legal determination” because “whether Plaintiffs can show gender was a substantial

factor in the discrimination the minor Plaintiffs experienced remains a factual question

at this point in the proceedings.” Certification Order at 11.

                                STANDARD OF REVIEW

       We review certified questions de novo. Broughton Lumber Co. v. BNSF Ry.

Co., 174 Wn.2d 619, 624, 278 P.3d 173 (2012) (citing Bradburn v. N. Cent. Reg’l

Library Dist., 168 Wn.2d 789, 799, 231 P.3d 166 (2010)). We consider legal issues in

certified questions not in the abstract but based on the record provided by the federal

court. Id. We review questions of statutory interpretation de novo. Dep’t of Ecology v.
                                              3
W.H. et al. v. Olympia Sch. Dist. et al., No. 97630-9


Campbell & Gwinn, LLC, 146 Wn.2d 1, 9, 43 P.3d 4 (2002). We construe the WLAD

“liberally for the accomplishment of the purposes thereof.” RCW 49.60.020.

                                         ANALYSIS

       The provision of the WLAD at issue here, RCW 49.60.215, was first enacted in

1957. But the WLAD was not the first law prohibiting discrimination in our state. Our

legislature has long taken seriously the problem of discrimination in places of public

accommodation. In March of 1890—mere months after Washington became a state—

the legislature passed a law criminalizing discrimination on the basis of race or

national origin in places of public accommodation. LAWS OF 1889-1890, ch. 16, §§ 1-

2, at 524. This was later codified into the Remington & Ballinger’s Code in 1909; it is

now RCW 9.91.010. The first private right of action emerged in 1921, with our decision

in Anderson v. Pantages Theatre Co., 114 Wash. 24, 28, 194 P. 813 (1921). There,

we read a private cause of action into the criminal statute. Id.

       Modern legislation against discrimination began in 1949. In that year, the

legislature passed the Law Against Discrimination in Employment, which protected

individuals against employment discrimination on the basis of race, creed, color, or

national origin. LAWS OF 1949, ch. 183, pmbl., § 1. This created the right for individuals

to bring complaints before the Washington State Board Against Discrimination in

Employment, also established by the act. Id. §§ 4, 8.

       In 1957, the legislature enacted the WLAD. LAWS OF 1957, ch. 37. Once more

protecting against discrimination on the basis of “race, creed, color, or national origin,”

the WLAD prohibited discrimination in places of public accommodation. Id. §§ 1, 3.

This section—now RCW 49.60.215—makes it “an unfair practice for any person or
                                              4
W.H. et al. v. Olympia Sch. Dist. et al., No. 97630-9


[the person’s] agent or employee to commit” a discriminatory act “in any place of public

. . . accommodation.” Id. § 14.

        In 1973, the legislature added age, marital status, and sex to the general

categories protected. LAWS OF 1973, ch. 141, § 1. These amendments also expressly

created a private right of action for violations of the WLAD, codified in RCW

49.60.030(2). Id. § 3. In 1985, the legislature added “sex” to RCW 49.60.215. LAWS

OF   1985, ch. 203, § 1.

        This court has of course been far from silent as the WLAD developed. Two

cases are of particular note today. In Fell v. Spokane Transit Authority, 128 Wn.2d

618, 637, 911 P.2d 1319 (1996), we held that to make a prima facie public

accommodations claim under RCW 49.60.215, the plaintiff must show that

        (1) the plaintiff is a member of a protected class, (2) the defendant’s
        establishment is a place of public accommodation, (3) the defendant
        discriminated against the plaintiff when it did not treat the plaintiff in a
        manner comparable to the treatment it provides to persons outside that
        class, and (4) the plaintiff’s protected status was a substantial factor that
        caused the discrimination.

Floeting, 192 Wn.2d at 853 (citing Fell, 128 Wn.2d at 637).

        Most recently, we decided Floeting, 192 Wn.2d 848. In Floeting, we held that

employers are strictly liable for the actions of their employees under RCW 49.60.215.

Id. at 861. In resolving this question, we analyzed the plain language of the WLAD,

recognizing that the “WLAD makes it unlawful for ‘any person or the person’s agent

or employee to commit an act’ of, among other things, discrimination in a place of

public accommodation.” Id. at 856 (quoting RCW 49.60.215). Therefore, we held that

“[t]his provision imposes direct liability on employers for the discriminatory conduct of


                                              5
W.H. et al. v. Olympia Sch. Dist. et al., No. 97630-9


their agents and employees.” Id. We added that “RCW 49.60.215 is not a negligence

statute where foreseeability matters,” but that the WLAD instead “imposes direct

liability for discriminatory acts, regardless of the culpability of the actor.” Id. We

clarified that this means that the WLAD “imposes strict liability to the extent it does not

allow an employer to escape liability by asserting a lack of fault.” Id. at 859. We thus

concluded, “RCW 49.60.215 imposes strict liability on employers for the actions of

their employees.” Id. at 861.

         I.     In a WLAD public accommodations claim, a school district is subject to
                strict liability for discrimination by its employees

       The district court has asked, “May a school district be subject to strict liability

for discrimination by its employees in violation of the WLAD?” Certification Order at 8.

We hold that the answer to this question is yes: school districts are subject to strict

liability for discrimination by their employees in violation of the WLAD in places of

public accommodation under RCW 49.60.215.

                A.     A school district is subject to strict liability for the discriminatory
                       acts of its employees in places of public accommodation

       Floeting, as noted above, directly answered whether employers were strictly

liable for the actions of their employees under RCW 49.60.215 of the WLAD with a

resounding yes. Floeting expressly held that “RCW 49.60.215 imposes strict liability

on employers for the actions of their employees.” 192 Wn.2d at 861.

       Thus, while in the past the issues in this case were open and debatable,

Floeting has resolved them. See id. Prior decisions by this court bind us via stare

decisis. State v. Otton, 185 Wn.2d 673, 678, 374 P.3d 1108 (2016). “‘Stare decisis is

a doctrine developed by courts to accomplish the requisite element of stability in court-

                                              6
W.H. et al. v. Olympia Sch. Dist. et al., No. 97630-9


made law, but is not an absolute impediment to change.’” Id. (quoting In re Rights to

Waters of Stranger Creek, 77 Wn.2d 649, 653, 466 P.2d 508 (1970)).

       There are two ways to overcome stare decisis. First, a party may show that a

prior decision was incorrect and harmful. Id. (citing Stranger Creek, 77 Wn.2d at 653).

Alternatively, “[t]here are also ‘“relatively rare” occasions when a court should eschew

prior precedent in deference to intervening authority’ where ‘the legal underpinnings

of our precedent have changed or disappeared altogether.’” Id. (internal quotation

marks omitted) (quoting W.G. Clark Constr. Co. v. Pac. Nw. Reg’l Council of

Carpenters, 180 Wn.2d 54, 66, 322 P.3d 1207 (2014)).

       Here, the District does not argue that Floeting was incorrect and harmful or that

the legal underpinnings of the decision have changed or disappeared. See Wash.

Supreme Court oral argument, W.H. v. Olympia Sch. Dist., No. 97630-9 (Mar. 12,

2020), at 28 min., 8 sec., video recording by TVW, Washington State’s Public Affairs

Network, http://www.tvw.org/watch/?eventID=200031078 (expressly declining to

contest Floeting). We have no reason to overturn Floeting, and it instead binds us via

stare decisis.

       Rather than seeking to overturn Floeting, the District instead disputes whether

strict liability applies to school districts. But there is no reason to refrain from applying

Floeting to school districts. The relevant statutory language shows why Floeting

applies to school districts. RCW 49.60.215 states, in relevant part, that

       [i]t shall be an unfair practice for any person or the person's agent or
       employee to commit an act which directly or indirectly results in any . . .
       discrimination . . . in any place of public . . . accommodation . . . .

RCW 49.60.040(19) defines “person” for the purposes of the WLAD as

                                              7
W.H. et al. v. Olympia Sch. Dist. et al., No. 97630-9


       one or more individuals, partnerships, associations, organizations,
       corporations, cooperatives, legal representatives, trustees and
       receivers, or any group of persons; it includes any owner, lessee,
       proprietor, manager, agent, or employee, whether one or more natural
       persons; and further includes any political or civil subdivisions of the
       state and any agency or instrumentality of the state or of any political or
       civil subdivision thereof.

(Emphasis added.)

       Finally, RCW 28A.315.005(2) states that “[l]ocal school districts are political

subdivisions of the state.”

       The chain of logic is clear. Public accommodations claims can be brought

against “any person.” RCW 49.60.215. Any “person” includes “political . . .

subdivisions” of the state. RCW 49.60.040(19). School districts are political

subdivisions of the state. RCW 28A.315.005(2). Therefore, WLAD public

accommodations claims apply to school districts. As all employers subject to WLAD

public accommodations claims are strictly liable for the actions of their employees,

Floeting, 192 Wn.2d at 856-59, it follows that school districts are strictly liable for the

actions of their employees in the context of a public accommodations claim.

                B.      The District’s arguments to the contrary do not persuade

       The District asserts that the answer to question 1 must be no. It argues that

“school districts may not be strictly liable, but are subject to liability only for their acts

and omissions.” Defs.’ Br. on Certified Questions at 9 (Defs.’ Br.). 1 To support this

conclusion, the District makes three arguments: that precedent prevents school

districts from being held directly or strictly liable for sexual abuse by their employees,


1
 The District makes several other arguments that purport to answer this question in the negative,
but they deal with matters not directly at issue in this case. See Part III, infra.
                                               8
W.H. et al. v. Olympia Sch. Dist. et al., No. 97630-9


that RCW 4.08.120 controls over anything in the WLAD, and that sovereign immunity

prevents the court from treating a WLAD claim against school districts as a strict

liability claim. These arguments cannot overcome the stare decisis of Floeting.

       First, the precedents the District cites are inapplicable. As the plaintiffs point

out, “it is unremarkable that [the cases cited by the District] applied only [negligence]

tort principles of liability to such conduct, as not a single one of them addressed a

WLAD public accommodation claim.” Pls.’ Reply Br. on Certified Questions (Pls.’

Reply Br.) at 19. The plaintiffs are correct: none of the many cases cited by the District

deal with the WLAD in any shape or form.2 The District nearly admits as much, noting

that “Floeting does not address [some of] these cases,[3] likely because [they] are not

WLAD cases, [and] so do not speak to the meaning of RCW 49.60.215.” Defs.’ Br. at

23. This is correct: cases dealing with other causes of action do not limit or alter the

nature of public accommodation suits brought under the WLAD. There is thus no need

to determine whether such decisions were incorrect and harmful because they provide




2
  These cases deal with claims against school districts generally: Anderson v. Soap Lake Sch.
Dist., 191 Wn.2d 343, 352, 423 P.3d 197 (2018) (suit brought under negligent hiring and retention,
negligent training and supervision, negligent protection of a student, vicarious liability, and breach
of contract); N.L. v. Bethel Sch. Dist., 186 Wn.2d 422, 426, 378 P.3d 162 (2016) (negligence
claim); Christensen v. Royal Sch. Dist. No. 160, 156 Wn.2d 62, 64, 124 P.3d 283 (2005) (negligent
supervision and hiring claims); McLeod v. Grant County. Sch. Dist. No. 128, 42 Wn.2d 316, 319,
255 P.2d 360 (1953) (negligence claim); Briscoe v. Sch. Dist. No 123, 32 Wn.2d 353, 361, 201
P.2d 697 (1949) (discussing negligence claims). Not one mentions the WLAD.
3
  These cases deal with sexual assault outside the context of schools: C.J.C. v. Corp. of Catholic
Bishop of Yakima, 138 Wn.2d 699, 704, 985 P.2d 262 (1999) (negligence claims); Niece v.
Elmview Grp. Home, 131 Wn.2d 39, 43, 929 P.2d 420 (1997) (tort claims); Smith v. Sacred Heart
Med. Ctr., 144 Wn. App. 537, 541, 184 P.3d 646 (2008) (negligent supervision and vicarious
liability); Thompson v. Everett Clinic, 71 Wn. App. 548, 550, 860 P.2d 1054 (1993) (claims for
respondeat superior/vicarious liability for underlying tortious acts of employee). Once more, none
of these cases involve WLAD claims.

                                                  9
W.H. et al. v. Olympia Sch. Dist. et al., No. 97630-9


no controlling precedent in the WLAD context. See id. at 25-26 (arguing that such

analysis is necessary). Controlling precedent is instead provided by Floeting.

       Second, the statute the District relies on, RCW 4.08.120, does not control over

anything in the WLAD and does not make non-WLAD tort suits the only means of

recovery against schools and other public corporations. See Defs.’ Br. at 9-10, 13

(making this argument). Instead, RCW 4.08.120 merely provides one means of

bringing an action against public corporations. RCW 4.08.120 reads:

       An action may be maintained against a county or other of the public
       corporations mentioned or described in RCW 4.08.110, [which includes
       school districts,] either upon a contract made by such county, or other
       public corporation in its corporate character and within the scope of its
       authority, or for an injury to the rights of the plaintiff arising from some
       act or omission of such county or other public corporation.

This language is not exclusive. As the plaintiffs point out, the District essentially “urges

the Court to read into the statute a term that does not exist—‘only’―” even though

“the law does not permit adding terms to the statute.” Pls.’ Reply Br. at 16 (citing Rest.

Dev., Inc. v. Cananwill, Inc., 150 Wn.2d 674, 682, 80 P.3d 598 (2003) (“[A] court must

not add words where the legislature has chosen not to include them.”)). Further, the

District can point to no limiting principle in Floeting that prevents that decision from

applying here.

       The District’s argument that RCW 4.08.120 waived the common law rule of

sovereign immunity possessed by school districts only for “suits in contract or arising

from their acts or omissions,” and “did not subject school districts to all suits” is equally

unconvincing. Resp. to Amicus Curiae Brs. at 9 (citing Briscoe v. Sch. Dist. No. 123,

32 Wn.2d 353, 361, 201 P.2d 697 (1949)). Again, RCW 4.08.120 does not purport to


                                              10
W.H. et al. v. Olympia Sch. Dist. et al., No. 97630-9


be exclusive. Further, this argument ignores the broad waiver of sovereign immunity

carried out by the legislature in the 1960s. See LAWS OF 1961, ch. 136, § 1; LAWS OF

1967, ch. 164, § 1; see also Blair v. Wash. State Univ., 108 Wn.2d 558, 576, 740 P.2d

1379 (1987) (showing this waiver of sovereign immunity permits WLAD actions). This

applies directly to school districts. RCW 4.96.010 (rendering “[a]ll local governmental

entities . . . liable for damages arising out of their tortious conduct,” including

“municipal corporation[s] as defined in RCW 39.50.010”); RCW 39.50.010 (including

school district in its definition of “municipal corporation”). Further, to whatever extent

sovereign immunity may have protected school districts from discrimination lawsuits

prior to the WLAD, the WLAD clearly abrogated that sovereign immunity when it

created a private cause of action, permitting suit in court, for discrimination in places

of public accommodation and included public educational facilities in its definition of

places of public accommodation. RCW 49.60.030(2) (creating a private cause of

action for WLAD violations), .040(2) (defining “any public . . . educational institution”

as a place of public accommodation), .215 (public accommodations claims apply to

“any person”), .040(19) (“person” includes “political . . . subdivisions” of the state);

RCW 28A.315.005(2) (school districts are political subdivisions of the state).4




4
  Curiously, Blair also suggests, in dicta, that the WLAD itself does not waive sovereign immunity
for school districts or other public corporations, relying only on the broad waivers for the 1960s to
permit such actions. 108 Wn.2d at 576. There, we noted, “The Law
Against Discrimination enacted in 1949 did not specifically waive the State's sovereign
immunity to      suit    in    court,   but    instead     established     a   state    agency     to
process discrimination claims.” Id. (citing LAWS OF 1949, ch. 183). But this discussion appeared
to ignore the private cause of action created by RCW 49.60.030(2).
                                                 11
W.H. et al. v. Olympia Sch. Dist. et al., No. 97630-9


         II.    “Discrimination” for the purposes of a WLAD public accommodations
                cause of action encompasses intentional sexual misconduct

       The district court’s second certified question asks, “If a school district may be

strictly liable for its employees’ discrimination under the WLAD, does ‘discrimination’

for the purposes of this cause of action encompass intentional sexual misconduct[,]

including physical abuse and assault?” Certification Order at 10.

       Floeting has essentially answered this question as well. We held in Floeting

that “[s]exual harassment is a form of sex discrimination.” 192 Wn.2d at 853; see also

id. at 862-63 (Madsen, J., dissenting) (agreeing that “sexual harassment . . . . is a

form of sex discrimination” (citing Glasgow v. Ga.-Pac. Corp., 103 Wn.2d 401, 405,

693 P.2d 708 (1985))). Because sexual harassment is a form of sex discrimination,

so, too, is “intentional sexual misconduct[,] including physical abuse and assault.”

Certification Order at 10. As the plaintiffs rightly point out, “sexual harassment is, by

definition, intentional sexual misconduct.” Pls.’ Opening Br. at 17. Having held that

one form of intentional sexual misconduct constitutes sex discrimination, it logically

follows that other forms of intentional sexual discrimination, including physical abuse

and assault, also constitute sex discrimination. Thus the answer to this question is

yes.

       Other courts have also concluded that sexual assault and sexual abuse can

constitute sex discrimination. The Ninth Circuit has noted that

       [r]ape is unquestionably among the most severe forms of sexual
       harassment. . . . It imports a profoundly serious level of abuse . . . . Being
       raped is, at minimum, an act of discrimination based on sex.




                                              12
W.H. et al. v. Olympia Sch. Dist. et al., No. 97630-9


Little v. Windermere Relocation, Inc., 301 F.3d 958, 967-68 (9th Cir. 2002) (citing

Brock v. United States, 64 F.3d 1421, 1423 (9th Cir. 1995)). Our Court of Appeals has

agreed with this conclusion, favorably citing Little for the same proposition. S.S. v.

Alexander, 143 Wn. App. 75, 101, 177 P.3d 724 (2008).

       Rather than contest this, the District has conceded that the answer to this

question is yes, insofar as the other relevant factors of a WLAD public accommodation

claim are met. Defs.’ Br. at 28; see also Wash. Supreme Court oral argument, supra,

at 16 min., 46 sec. (also conceding this point). But the District protests that such a

claim cannot be brought here because, it asserts, “Shafer sexually assaulted boys

and girls.” Id. Thus, the District argues that “this is not a WLAD case” because “the

class at issue[ ] is not sex, but age.” Id. But this does not answer the question; this

question does not ask whether the plaintiffs were members of a protected class or

whether this is “a WLAD case” but, instead, whether “‘discrimination’ for the purposes

of this cause of action encompass[es] intentional sexual misconduct[,] including

physical abuse and assault.” Certification Order at 10. The District has answered yes

to this question. And so do we.

         III.   We decline to consider the District’s remaining arguments

       The District’s remaining arguments, which purport to resolve the first question,

in fact go beyond the scope of the certified questions. We decline to reach them.

       First, the District essentially invites us to consider the question that the federal

court chose not to certify, which was “whether a plaintiff can prove discrimination was

based on gender when the perpetrator directed harassing conduct toward victims of



                                              13
W.H. et al. v. Olympia Sch. Dist. et al., No. 97630-9


both genders.” Id. at 11. As the federal court noted, this remains a factual issue, one

we cannot resolve here. Id. We decline the District’s invitation to do so.

       Second, the District argues, “Plaintiffs’ claims fail the first and second Fell

inquiries.” Defs.’ Br. at 5. This argument is inapplicable to the questions posed by the

district court because neither question asks whether the plaintiffs can satisfy the first

two Fell factors. Id. at 4. We decline to reach these issues.

                                      CONCLUSION

       We answer both certified questions in the affirmative. First, a school district is

subject to strict liability lawsuits for discrimination in places of public accommodation

by its employees in violation of the WLAD. Second, intentional sexual misconduct can

amount to discrimination under the WLAD.




                                              14
W.H. et al. v. Olympia Sch. Dist. et al., No. 97630-9




      WE CONCUR.




                                            15